[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 126 
Prior to the amendments of the State Constitution in 1826, justices of the peace in the several towns of *Page 128 
the State derived their authority to act as such through appointment, either from the council of appointment, or, as provided in 1822, by the action of the board of supervisors, and the judges of the County Courts, of the respective counties.
In that year the Constitution was amended so that the people were thereby authorized to elect such officers by ballot "at their annual elections." In 1846, the Constitutional provision was so changed by section 18 of article 6 that it read as follows: "The electors of the several towns, shall at their annual town meeting, and in such manner as the legislature may direct, elect justices of the peace, whose term of office shall be four years." Whatever question might have arisen over the construction of the provision, contained in the Constitution of 1826, it seems to us that in view of this explicit language, none can reasonably be made as to the meaning of the existing provision of the Constitution on the subject. It has in plain and unambiguous language determined the time at which, and the agency by whom these officers are to be selected, and has placed the subject, so far as these powers are concerned, beyond the reach of the legislature to alter or disturb. The designation of certain times and agencies necessarily excludes the adoption of any others for the accomplishment of the objects provided for. The selection of these officers at any other time than at an annual town meeting, is just as effectually prohibited by the words of this provision, as is their election by any other persons than those mentioned. The designation of the annual town meeting as the time when they are to be chosen is equivalent to an express prohibition against choosing them at a general or special election, or at a special town meeting.
The institution, known as an annual town meeting, is of great antiquity in our history, and is marked and distinguished, as its name implies, from all other popular assemblages and elections by the subjects which the people are there entitled to consider, discuss and determine. The words "an annual town meeting" are the antithesis of those indicating a general or special election, and must have been used with reference to their well understood character and meaning among the people. *Page 129 
It is reasonable to suppose that the intention of the framers of the Constitution was to provide for the selection of these officers at a time and place when the attention of the electors should not be disturbed or affected by the considerations of subjects of State or National importance.
It is, however, unnecessary to determine this question, for whatever may have been the reason which induced the adoption of the provision, it is the plain language of the fundamental law which can neither be disregarded in its letter, or spirit by those charged with the duty of applying its provisions.
We think that this question has been determined by the adjudications, not only of this court, but also of the former Supreme Court. Even in construing the meaning of the provision of the Constitution of 1826 it was said by Justice COWEN, "that the language of the clause amending the Constitution withholds power from the legislature to provide for the election of justices of the peace, except at the times of their annual town elections as these shall be fixed by law." (Ex parte Quackenbush, 2 Hill, 370.) The reason of this decision applies much more strongly to the present Constitution than it did to the one then under consideration. In the case of Geraty v. Reid (78 N.Y. 66), it was said in the opinion of Chief Judge CHURCH: "The Constitution of 1846 provided specifically for the election of justices of the peace in the several towns of the State, and hence it was not competent for the legislature to create that office and provide for an election in a different manner, or by any other locality. The implied prohibition is as effectual as if it had been expressed." See also People v. Keeler (17 N.Y. 370), andPeople v. Bull (46 id. 57).
These decisions seem controlling upon the questions presented on this appeal.
By chapter 564 of the Laws of 1881 the legislature attempted to change the time and manner in which the people residing in counties numbering more than 300,000 inhabitants should elect justices of the peace, and enacted these among other provisions; Section 2. "The supervisors and justices of the peace to be elected hereafter in each of said *Page 130 
towns, except in case of vacancy, shall be elected at the general election next following the town meeting at which they would have been elected if this act had not been passed." Section 8. "Town meetings shall continue to be held in said towns as now provided by law for the transaction of such business as is usually done at such meetings, other than the election of officers."
It would be difficult to invent expressions which would more directly conflict with the language of the constitutional provisions than those used in this act. There is not even plausibility in the claim that this act is merely an attempt to change the day of town meetings, for it not only requires in express language the election of justices of the peace at a general election, but it also impliedly forbids their election at a town meeting.
A construction, which would uphold the constitutionality of this act, would deprive language of its natural significance, and nullify the force of any constitutional provision.
If the legislature had the power to authorize the holding of a town meeting on the same day and at the same place with a general election, it has not by this act attempted to exercise such power, and it is unnecessary now to determine whether such power exists or not.
While the legislature undoubtedly can prescribe and fix the day upon which a town meeting shall be held, it certainly cannot, under the Constitution, prohibit the election of justices of the peace at such a meeting, or provide for their election at any other time or place.
It necessarily follows from these views that such parts of chapter 564 as provide for the election of justices of the peace at a general election, or which forbid their election at a town meeting, and such parts as purport to repeal existing provisions of law regulating the time or manner of holding such election at town meetings are unconstitutional and void.
But a claim is made that a repeal of the provisions of the Revised Statutes, fixing a time for the election of supervisors and other town officers, has operated as a repeal of chapter 356 *Page 131 
of the Laws of 1829, which is the only act fixing the time for the election of justices of the peace; and that the constitutional provision does not, by its unaided force, operate to fix such time and manner.
We think, however, even if it should he held that the repealing clause of chapter 564, Laws of 1881, effected a repeal of the former provisions of law regulating the time and manner of electing supervisors and other town officers, it would not necessarily affect the provisions of chapter 356 of the Laws of 1829, which fixed the time for the election of justices of the peace as of the time and manner prescribed by chapter 11, part 1st of the Revised Statutes, for the election of town officers.
The act of 1829 does not purport to require justices of the peace to be elected at the same time as supervisors and other town officers, but simply provides that they shall be elected at the annual town meetings, which had theretofore been designated as the day upon which such town officers were to be elected.
Granting that the act of 1881 has effectually changed the day for the election of town officers, it does not at all follow that the provisions of the act of 1829, which named the time at which justices of the peace should be elected, have been affected thereby.
The act of 1829 has full operation as designating a day for the election of justices of the peace, although the day for the election of certain other officers has been changed by the act of 1881. In other words, the act of 1829 had the effect of including justices of the peace as among the town officers provided to be elected at a town meeting, by chapter 11 of first part of Revised Statutes and a subsequent statute which provided that all other town officers than justices of the peace should be elected at another time or place, would not affect the provision for the election of justices, but would leave it as an unrepealed portion of the statute.
An attempt to repeal such a provision by an unconstitutional exercise of legislative power would have the same effect as *Page 132 
though no effort had been made to repeal that portion of the statute.
It would follow from these views that the attempted election of a justice of the peace at the general election in 1882 was ineffectual to confer the title to such office upon the person receiving a majority of votes at such election. It also follows that the legitimate time and place for electing such officers was the regular town meeting held for the town in question in April, 1883.
The relator having received a majority of the ballots cast for the office of justice of the peace at such town meeting, regularly held therein, and such ballots having been regularly returned by the inspectors of election of the several election districts of the town, to the town clerk, thereby acquired the right to demand a canvass, and it was the plain legal duty of the acting justices of the town to canvass such returns, and make their certificate of election.
The justices of the peace for the towns in Kings county have been duly constituted a board of canvassers, to determine the result of their town meetings. This duty continues during their respective terms of office, and arises whenever occasion requires its exercise. They are required by law to meet at the office of the town clerk on the day following the town meeting, to perform that duty. It appeared upon the occasion in question that they met at the time and place appointed, but entirely neglected to canvass the votes for the office of justices of the peace.
In this, we think, they omitted a duty which was imperatively enjoined upon them by the statute, and to the benefit of the performance of which the relator was clearly entitled. While they were required to meet for the performance of this duty on a particular day, there is no limit of time mentioned within which the duty must be performed. It would be competent for them to adjourn such meeting, or even if they had adjourned sine die,
to assemble again and perform an undischarged duty. They continue a board of canvassers until their whole duty is discharged, and by their adjournment, before it was performed, *Page 133 
the relator lost no right, and they, as the board, no power to perform their official duty. There is no reason why they should not be required to return and complete the duty with which they are charged. It would be a reproach to the laws to hold that an election to office by the people could be defeated by the neglect or refusal of the canvassers to perform the official duty of canvassing votes cast at an election.
It is one of the peculiar functions of the writ of mandamus to meet and remedy the evils which would result from such a neglect of official duty. (People v. New York, 10 Wend. 395.)
While cases may be found, holding that mandamus will not lie to compel the performance of an official duty, to which the party applying for the writ is not legally entitled, or where the time has expired within which the officer is authorized to act, as inPeople, ex rel. Van Demark, v. Commissioners of Excise ofSaratoga Co. (7 Abb. Pr. 34), or to compel a public officer to take up and act again upon a subject upon which he has already acted, and assumed to discharge his official obligation, as inPeople v. Supervisors of Greene (12 Barb. 217), we have found none denying the right to award the writ where a legal right to require the performance of the official duty exists in the party demanding its performance, and it is still possible of execution, in cases where it has been wholly omitted by the officer charged with its performance.
It was said in People v. New York (supra, 398), that "the principle which seems to lie at the foundation of applications for this writ and the use of it is that whenever a legal right exists, the party is entitled to a legal remedy, and when all others fail, the aid of this may be invoked." In other cases it was said that one who has a legal right to the performance of some act by a public officer, and has no other legal remedy for the injury occasioned to him, by a refusal to perform on the part of the officer, he is entitled to a writ of mandamus against such officer. (People v. Hawkins, 46 N.Y. 10; People v.Supervisors of Greene, 12 Barb. 217.) *Page 134 
It was held in People v. Supervisors of Chenango County
(8 N.Y. 318), when the supervisors had neglected to perform a duty required of them at their annual meeting, that they might be compelled by mandamus to return and act upon the omitted duty. They cannot by their own neglect nullify a statute imposing official duties upon them.
The consequences of a different doctrine, in a country like this, where the right to administer the duties of government is predicated altogether upon the exercise of the elective franchise by its people, are too serious to permit any doubt to be raised as to the power of the courts to compel the performance of official duties on the part of the officers charged with the duty of canvassing the returns and declaring the result of its elections.
The point raised that Watson, one of the defendants, has been improperly joined with the other justices of the town of New Lots, by reason of his holding under the general election held in the year 1882, is not well founded. Watson is now an acting justice of the peace of that town, claiming to exercise the functions of the office by lawful authority.
It may be that one of the results following the determination of this appeal will be his removal from that office; but that will not be the direct result of our adjudication. The title to his office is not triable in this proceeding, and cannot therefore be here adjudicated. The writ here finds him in the possession of the office, assuming to perform its duties, and is therefore rightfully directed to him among others. (People v.Lane, 55 N.Y. 217.)
The order appealed from should, therefore, be affirmed, with costs.
All concur.
Order affirmed. *Page 135